        Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 1 of 13




                                            AFFIDAVIT
       I, Colin Simons, being first duly sworn, hereby depose and state as follows:

INTRODUCTION Ai\D AGENT BACKGROUND
        1.     I am a Special Agent with the Federal Bureau of Investigation (FBI) currently

assigned to the Burlington, Vermont Resident Agency of the Albany, New York        Division. I

have been a Special Agent for over 15 years.   I am responsible for working a variety of criminal

violations, to include violent crimes and gangs. I have also been the affiant to numerous federal

complaints and search warrants pertaining to violent crime and drugs. As a Special Agent, I am

avthoizedto investigate violations of laws of the United States and to execute warrants issued

under the authority of the United States.

       2.      As a Special Agent, I am an investigative or law enforcement officer of the

United States within the meaning of Title 18, United States Code, Section 2510(7).    Iam
empowered to conduct investigations of and to make arrests for offenses involving the sexual

exploitation of children enumerated in Title 18, United States Code, Section 2251 et seq., andfor

other felony offenses.

       3.      As a Special Agent, I know that Title 18, United States Code, Section

2252($@)(B) prohibits a person from possessing images of children engaged in sexually explicit

conduct, as defined in 18 U.S.C. Section 2256 ("child pornography''), and 18 U.S.C. Section

2252(a)(2) prohibits the receipt and distribution of child pomography.

       4.      I make this affidavit in support of an application for a wanant to search the

following:

               a.        a Samsung model SM-S32ryL(GP), International Mobile Equipment

Identity (IMED 359779090031168 (hereinafter referred to     as   "Subject Device #1"), recovered

from the custody of Grant Klein;
         Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 2 of 13




               b.      a   black cell phone with a cracked screen and a black case (hereinafter

referred to as "Subject Device t*2),recovered from the custody of Grant Klein; and

               c.      Any extractions, to include logical and/or physical images (hereinafter

referred to as the "Subject Images"), conducted by U.S. Probation of Subject Device #1. Subject

Device #1, Subject Device t*2, andthe Subject Images (collectively the "Subjects"), are further

described in Attachment    A.   The Subjects are currently stored at the U.S. Probation Office,

located at 11 Elmwood Avenue, 4ft Floor, in Burlington, Vermont.

       5.      I have not included each and every fact known to me concerning this

investigation. I have set forth only those facts which I believe are necessary to establish

probable cause to believe that evidence of violations of l8 U.S.C. $$ 2252(a)(2) and

2252($@)(8) will be found on the Subjects. As outlined below, and based on my training and

experience, I believe that there is probable cause to believe that evidence, fruits, and/or

inskumentalities of the aforementioned crimes are located on the Subjects.

       6.      The statements contained in this affidavit are based upon my investigation,

information provided to me by other law enforcement officers and witnesses, and on my training

and experience as a Special Agent.

LEGAL BACKGROT'ND

       7.      This investigation concerns alleged violations of 18 U.S.C. $ 2252(a)(4XB),

which prohibits possession of child pomography, and 18 U.S.C. $ 2252(a)(2), which prohibits

receipt and distribution of child pornography. Specifically:

               a.      18 U.S.C. $ 2252($@XB) prohibits a person from        knowingly possessing,

or knowingly accessing with intent to view, one or more books, magazines, periodicals, films,

video tapes, or other matter which contain any visual depiction that has been mailed, or has been
         Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 3 of 13




shipped or transported using any means or facility of interstate or foreign cortmerce or in or

aflecting interstate or foreign com.merce, or which was produced using materials which have

been mailed or so shipped or transported, by any means including by computer.

               b.      18 U.S.C. g 2252(a)(2) prohibits a person from   knowingly receiving, or

distributing, any visual depiction using any means or facility of interstate or foreign commerce or

that has been mailed, or has been shipped or transported in or affecting interstate or foreign

cortmerce, or which contains materials which have been mailed or so shipped or transported, by

any means including by computer, or knowingly reproduces any visual depiction for distribution

using any means or facility of interstate or foreign commerce or in or affecting interstate or

foreign commerce or through the mails.

DEFINITIONS

       8.      The following definitions apply to this Aftidavit and attachments hereto:

                       ooChat"
               a.              refers to any kind of communication over the Internet that offers a
real time transmission of text messages from sender to receiver. Chat messages are generally
short in order to enable other participants to respond quickly and in a format that resembles an
oral conversation. This feature distinguishes chatting from other text-based online
communications such as Internet forums and email.

               b.      "Child Erotica," as used herein, means materials or items that are sexually
arousing to persons  having a sexual interest in minors but that are not, in and of themselves,
legally obscene or that do not necessarily depict minors in sexually explicit conduct.

               c.      *Child Pornography," as used herein, is defined in 18 U.S.C. 2256(8) as
                                                                                       $
any visual depiction of sexually explicit conduct where  (a) the production  of the visual depiction
involved the use of a minor engaged in sexually explicit conduct, (b) the visual depiction is a
digital image, computer image, or computer-generated image that is, or is indistinguishable from,
that of a minor engaged in sexually explicit conduct, or (c) the visual depiction has been created,
adapted, or modified to appear that an identifiable minor is engaged in sexually explicit conduct.

               d.        'oComputer," as used herein, is defined pursuant to 18 U.S.C. $ 1030(e)(1)
as 'oan electronic, magnetic, optical, electrochemical, or other higlr speed data processing device
performing logical or storage functions, and includes any data storage facility or communications
facility directly related to or operating in conjunction with such device."
         Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 4 of 13




               e. "Computer hardware," as used herein, consists of all equipment which can
receive, capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic,
magnetic, or similar computer impulses or data. Computer hardware includes any data-
processing devices (including, but not limited to, central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes, and
other memory storage devices); peripheral input/output devices (including, but not limited to,
keyboards, printers, video display monitors, and related communications devices such as cables
and connections), as well as any devices, mechanisms, or parts that can be used to restrict access
to computer hardware (including, but not limited to, physical keys and locks).

               f.      "Computer software," as used herein, is digital information which can be
interpreted by a computer and any of its related components to direct the way they work.
Computer software is stored in electronic, magnetic, or other digital form. It commonly includes
progftrms to run operating systems, applications, and utilities.

               g.      o'Computer-related
                                            documentation," as used herein, consists of written,
recorded, printed, or electronically stored material which explains or illustrates how to configure
or use computer hardware, computer software, or other related items.

                       ooComputer
               h.                    passwords, pass-phrases and data security devices," as used
herein, consist of information or items designed to restrict access to or hide computer sofbware,
documentation, or data. Data security devices may consist of hardware, software, or other
programming code. A password or pass-phrase (a string of alpha-numeric characters) usually
operates as a sort of digital key to 'ounlock" particular data security devices. Data security
hardware may include encryption devices, chips, and cfucuit boards. Data security software of
digital code may include programming code that creates'otest" keys or o'hot" keys, which
perform certain pre-set security functions when touched. Data security software or code may
also encrypt, compress, hide, or oobooby-trap" protected data to make it inaccessible or unusable,
as well as reverse the progress to restore it.


               i.    The "Internef is a global network of computers and other electronic
devices that communicate with each other. Due to the structure of the lnternet, connections
between devices on the Internet often cross state and international borders, even when the
devices communicating with each other are in the same state.

               j.       "Internet Relay Chat" ("IRC") is a method of engaging in group
communication and private communication over the Internet. A user installs a computer
program ("clienf') that allows him or her to communicate through a network of computers. Most
IRC communication occurs in discussion forums, called channels. One-on-one communication
via private messages, chat, and direct data transfers are also possible using most clients. Direct
data transfers can include the sharing of digital files, including videos and photographs.

                k. "Internet Service Providers" ("ISPs"), as used herein, are commercial
organizations that are in business to provide individuals and businesses access to the Intemet.
ISPs provide a range of functions for their customers including access to the lnternet, web
hosting, e-mail, remote storage, and co-location of computers and other communications
         Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 5 of 13




equipment. ISPs can offer a range of options in providing access to the Internet, including
telephone based dial-up, broadband based access via digital subscriber line ("DSL") or cable
television, dedicated circuits, or satellite based subscription. ISPs typically charge a fee based
upon the type of connection and volume of data, called bandwidth, which the connection
supports. Many ISPs assign each subscriber an account name - a user name or screen name, an
"e-mail address," an e-mail mailbox, and a personal password selected by the subscriber. By
using a computer equipped with a modem, the subscriber can establish communication with an
ISP over a telephone line, through a cable system, or via satellite, and can access the Internet by
using his or her account name and personal password.

               l.        "lnternet Protocol address" or o'IP address" refers to a unique number used
by a computer to access the Internet. IP addresses can be "dynamic," meaning that the ISP
assigns a different unique number to a computer every time it accesses the Internet. IP addresses
might also be oostatic," if an ISP assigns a user's computer a particular IP address which is used
each time the computer accesses the Intemet. IP addresses are also used by computer servers,
including web servers, to communicate with other computers.

               m.      "Minor" means any person under the age of eighteen years. See 18 U.S.C.
s 22s6(t).

               n.       The terms oorecords," "documentsr" and "materialsr" as used herein,
include all information recorded in any form, visual or aural, and by any means, whether in
handmade form (including, but not limited to, writings, drawings, painting), photographic form
(including, but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion
pictures, photocopies), mechanical form (including, but not limited to, phonograph records,
printing, typing) or electrical, electonic or magnetic forrn (including, but not limited to, tape
recordings, cassettes, compact discs, electronic or magnetic storage devices such as floppy
diskettes, hard disks, CD-ROMs, digital video disks ("DVDs"), Personal Digital Assistants
(ooPDAs"), Multi Media Cards ("MMCs"), memory sticks, optical disks, printer buffers, smart
cards, memory calculators, electronic dialers, or electronic notebooks, as wellas digital data files
and printouts or readouts from any magnetic, electrical or electronic storage device).

                       oosexually
               o.                 explicit conducf'means actual or simulated (a) sexual
intercourse, including genital-genital, oral-genital, or oral-anal, whether between persons of the
same or opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e)
lascivious exhibition of the genitals or pubic area of any percon. See 18 U.S.C. 5 2256(2).

               p.      ooVisual
                              depictions" include undeveloped film and videotape, and data
stored on computer disk or by electronic means, which is capable of conversion into a visual
image. See L8U.S.C. $ 2256(5).

               q.     Website" consists of textual pages of information and associated graphic
images. The textual information is stored in a specific format known as Hyper-Text Mark-up
Language ("HTML") and is transmitted from web servers to various web clients via Hyper-Text
Transport Protocol ("HTTP").
          Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 6 of 13




PROBABLE CAUSE

                  9.     I have spoken with U.S. Probation Officer (USPO) Douglas Cowher

regarding Grant Klein. From these conversations and from my own personal knowledge, I know

the following:

                  a.     USPO Cowher is responsible for supervising Grant Klein, who was

previously convicted in federal court in Vermont of possession of child pornography, in violation

of   18 U.S.C $   2252($$)(8). Specifically, on October 27,2014, now-Chief United     States

District Judge Geoffrey Crawford sentenced Klein to serve a term of imprisonment of twelve

(12) months and one day, followed by a l0-year period of supervised release.

                  b.     As part of his supervised release, on March 78,2019, Klein reported to the

Probation Office. During the office contact, USPO Cowher and Klein discussed Klein's alcohol

consumption, which Klein reported had increased over the past several months. USPO Cowher

inquired about any use of pomography or use of internet capable devices. Klein denied viewing

pornography and reported he did not own any Internet capable devices. USPO Cowher advised

Klein that aresidence contact would be conducted immediately after their meeting.

                  c.     Klein met USPO Cowher and a coworker of Cowher's at Klein's

residence. Klein was advised the search would be conducted pursuant to his supervised release

conditions. Klein was asked again if any pornography or Internet capable devices would be

located in this residence. Klein denied any would be found. Approximately 10 minutes into the

search, Klein informed USPO Cowher that two smart phones would be located in the drawer        of

his nightstand. Klein began to cry and reported he used the devices to view adult and child

pornography, and evidence of that viewing would be found on the phones.
           Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 7 of 13




                d.      The smart phones (Subject Device #1 and Subject Device #2) and a

number of other items were seized, including approximately 15 disks containing commercially

produced adult pornography.

                e.      Upon returning to his offlce, USPO Cowher called Klein and inquircd

about the passcodes to the phones. The numeric code Klein provided to USPO Cowher and the

pattern code lock Klein provided failed to unlock either phone. USPO Cowher spoke with Klein

again on March 25,2019. At that time, Klein declined to provide the codes, reporting that he

would like to talk to his attorney.

                f.      On March 27,2019, Jeremy Wandasiewicz, acomputer examiner

employed by the U.S. Probation Offrce, was able to gain access Subject Device #1. He

discovered on Subject Device #1 what appeared to be images and videos depicting child

pornography. Wandasiewicz was not able to gain access to Subject Device #2.

          10.   On   April 3,2019,I went to the U.S. Probation Office in Burlington, Vermont   and

met with Jeremy Wandasiewicz. Thereafter, the following occurred:

                a.      Wandasiewicztoldme that he had previously created forensic images (the

Subject Images) of Subject Device #1. From the Subject Images, he utilized a forensic pro$am

to show me an image he suspected was child pomography. I describe the image he showed me

as   follows:

                        The image file depicts a female, approximately l0-12 years
                        old, who is not wearing clothing below her waist. The
                        female has her legs spread apart with a hand on one of her
                        legs. The female's genitalia appears slightly red, possibly
                        from penetration, and there is what looks like drops of a
                        white substance on the groin area of the female.
          Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 8 of 13




                     b.     I showed the image    described in paragraph 10(a), above, to Special Agent

Scott Labor of Homeland Security Investigations. SA Labor has extensive experience

investigating child pomogaphy cases during his career, with the investigation of child

exploitation cases as his primary focus for the last tlree-to-four years. SA Labor also told me that

the image described in paragraph 10(a) above depicts child pomogaphy, as that term is defined in

18   U.S.C.   S   2256. SA Labor told me that he based his opinion that the image depicts child

pomography on his viewing of the        i-ug";   that the child's shirt is pu1led up to reveal her breast

area, where there is no breast development; and the lack        ofpubic hair in her genital region, which

is visible in the image.

                     c.     After I viewedthis image, I stopped reviewing the Subject Lnages.

                     d.     Forensic exhactions on mobile devices are conducted in a different

manner than a hard drive on a computer. An exhaction on a mobile device occurs with the

device powered on, which means some of the data on the device, such as dates and times, can

change with each extraction. The type of media used in mobile devices also conducts

!'maintenance," unbeknownst to the user, when the device is powered on. This oomaintenance"

can overwrite data in unallocated space, making         it no longer recoverable with forensic software.

Therefore, data on the Subject Lnages may no longer be present on an extraction/image

conducted at alater date or time.

BACKGROI]IID ON COMPT]'IERS AND CHILD PORNOGRAPHY

         11.         Based on my understanding of child exploitation and child pomography

investigations, and my experience as a Special Agen! I knowthe following about computers and

computer technology:

                     a.
                      Computers, computer technology, and the Interret have revolutionized the
manner in which child pomography is produced and distributed. Basically, computers serve five
        Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 9 of 13




functions in connection with child pornography: production, communication, distribution,
storage, and social networking

               b.      With digital cameras, images of child pomography can be transfered
directly onto a computer. A modem allows any computer to connect to another computer
through the use of telephone, cable, or wireless connection. Through the Interne! electronic
contact can be made to literally millions of computers around the world.

               c.       The computer's ability to store images in digital form makes the computer
itself an ideal repository for child pomogaphy. The size of the electronic storage media
(commonly referred to as the hard drive) used in home computers has grown tremendously
within the last several yeaf,s. These drives can store thousands of images atvery high resolution.

               d.       The Intemet affords individuals several different venues for meeting each
other, obtaining, viewing, and tading child pornogaphy in a relatively sscure and anonymous
fashion. Individuals also use online resources to retrieve and store child ponrogaphy, including
services offered by Interret Portals such as Yahoo! and Hoffiail, among others. The online
services allow a user to set up an account with a remote computing service that provides email
services as well as elecfuonic storage of computer fiIes in any variety of formats. A user can set
up an online storage account from any computer with access to the Intemet. Evidence of such
online storage of childpomography is often found onthe user's computer. Even in cases whet'e
online storage is used, however, evidence of child pomography can be found on the user's
computer in most cases.

               e.       As with most digital technology, communications made from a computer
are often saved or stored on that computer. Storing this information can be intentional, for
example, by saving an email as a file on the computer or saving the location of one's favorite
websites in "boolcnarked" files. Digital information can also be retained unintentionally. Traces
of the path of an electronic communication may be automatically stored in many places, such as
temporary fi.les or ISP client software, among others. In addition to electronic communications,
a computer user's Intemet activities generally leave traces in a computer's web cache and Intemet
history files. A forensic examiner often can recover evidence that shows whether a computer
contains peer to peer (P2P) file sharing software, when the computer was sharing files, and some
of the files that were uploaded or downloaded.

               f.         Computer files or remnants of such files can be recovered months or even
years after they have been downloaded onto a hard drive, deleted, or viewed via the Intemet.
Electronic files downloaded to a hard drive can be stored for years at little or no cost. Even when
such files have been deleted, they can be recovered montls or years later using readily available
                                  oodeletes"
forensic tools. When a person                a file on a home computer, the data contained in the fi1e
does not actually disappear; rather, that    dfltaremains  on the hard drive until it is overwritten by
new data- Therefore, deleted files, or remnants of deleted files, may reside in free space or
'oslack space," that is, in space on the hard drive that is not allocated to an active file or that is
unused afrer afile has been allocated to a set block of storage space, for long periods of time
before they are overwritten. In addition, a computels operating system may also keep a record
of deleted data in a o'swap" or "recovery" file' Similarly, files that have been viewed viathe
       Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 10 of 13




Intemet are automatically downloaded into a temporary Initenr.et directory or "cache." The
browser typically maintains a fixed amount of hard drive space devoted to these files, and the
files are only overwritten as they are replaced with more recenfly viewed Intemet pages. Thus,
the ability to retieve residue of an electonic file from ahar.d drive depends less on when the file
was downloaded or viewed than on a particular user's operating system, storage capacity, and
computer habits. Wholly apart from user-generated files, computer storage media - in particular,
computers' intemal hard drives - contain electonic evidence of how a computer has been used,
what it has been used for, and who has used it (user attribution). To grve a few examples, this
forensic evidence can take the form of operating system configurations, artifacts from operating
system or application operation, file system data structures, and virfual msmory "swap" or
paging files. Computer users typically do not erase or delete this evidence, because special
ioftware is typically required for that task. However, it is technically possible to delete this
infonnation.

               g.        File transfers and online connections occur to and from IP addresses.
These addresses are unique to particular computers during online sessions. An IP address
identifi.es the location of the computer with which the address is associated, making it possible
for data to be transferred between computers.

               h.         Third-party software is available to identiffthe IP address of aparticular
computer during an online session. Such software monitors and logs Internet and local network
traffic. It is possible to identify the person associated with a particular IP address through ISP
records. ISPs maintain records of the IP addresses used by the individuals or businesses that
obtain Interret connection service through the ISP. Those records often include identi$ing and
billing information, account access information inthe fonn of log files, email transaction
information, posting information, account application inforrnation, and other information both in
computer data and written record format.

CHARACTERISTICS OF CHILD PORNOGRAPIIERS

        12.    Based upon my discussions with investigators who work child exploitation

investigations, I know that there are certain characteristiss s6mmor to individuals involved in

such crimes:

               a.      Those who produce, dishibute, transpor! receive, or possess child
pomography, or who attempt to commit these crimes may receive sexual gratification,
itimulatior, and satisfaction from contact with children; or from fantasies they may have viewing
children engaged in sexual activity or in sexually suggestive poses, such as in person, in
photographs, or other visual media; or from literature describing such activity.

               b.       Those who produce, distribute, ta:sport, receive, or possess child
pomography, or who attempt to commit these crimes may collect sexually explicit or suggestive
materials, in a variety of media, including photographs ,magazines, motion pictures, videotapes,
books, slides and/or drawings or other visuat media. Such individuals oftentimes use these

                                                 10
       Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 11 of 13




materials for their own sexual arousal and gratifi.cation. Further, they may use these materials to
lower the inhibitions of children they are attempting to seduce, to arouse the selected child
parhrer, or to demonstrate the desired sexual acts.

               c.      Those who produce, distribute, transpor! receive, or possess child
pornography, or who attempt to commit these crimes often possess and maintain copies of child-
pomography material, that is, their pictures, films, video tapes, magazines, negatives,
photographs, correspondence, mailing lists, books, tape recordings, etc., in the privacy and
security of their home or some otler secure location. These individuals typically retain pictures,
films, photographs, negatives, magazine5, correspondence, books,tapte recordings, mailing lists,
child erotica" andvideotapes for many years.

               d.        Likewise, those urho produce, dishibute, fuansport, receive, or possess
child pomography, or who attempt to commit these crimes often maintain their collections that
are in a digital or electronic format in a safe, secure and private envitonment, such as a computer
and surrounding area. These collections are often maintained for several years and are kept close
by, usually atthe individual's residence, to enable the collector to viewthe collection, which is
valued highly.

               e.       Those who produce, distribute, transport, receive, or possess child
pomography, or who attempt to commit these crimes also may comespond with and/or meet
others to share infonnation and materials; rarely destroy correspondence from other child
pomography distibutors/collectors; conceal such correspondence as they do their sexually
explicit material related to children; and often maintain lists of names, addresses, and telephone
numbers of individuals with whom they have been in contact and who share the same interests in
child pomography

               f.      Those who produce, distribute, transpor! receive, or possess child
pornography, or who attempt to commit these crimes prefer not to be without their child
pomography for any prolonged time period. This behavior has been documented by law
enforcement officers involved in the investigation of child pomography tlroughout the world.

               g.       As a resulg I submit that there is probable cause to believe that records,
documents, and materials stored on Subject Device #1, Subject Device #2, aadthe Subject
Irnages that constitute evidence of violations of 18 U.S.C. sections 2252(a)Q) and (a)(a)@).

        13.    As firrther described in Attachment B, this application seeks permission to locate

not only g6mFuter fi.les, records, and materials that might serve as direct evidence of the crimes

described on the warran! but also for forensic electronic evidence that establishes how Subject

Device #1, ard Subject Device #2wereused, the pu{pose of its use, who used it, and when.

               a.    Data on the storage medium can provide evidence of a file that was once
on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such

                                                 11
       Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 12 of 13




as a paragraph that has been deleted   from a word processing file). Vfufira1 memory paglng
systems can leave traces of information on the storage medium that show what tasks and
processes were recently active. Web browsers, e-mail programs, and chat programs store
configuration infon:ration on the storage medium that can reveal infonnation such as online
nicknames and passwords. Operating systems can record additional information, such as the
attachment ofperipherals, the attachment of USB flash storage Device or other extemal storage
medi4 and the times the computer was in use. Computer file systems can record information
about the dates fiIes were created, and the sequence in which they were created, although this
information can later be falsified.

               b.        As explained hereir, information stored within a computer and other
electonic storage media may provide crucial evidence of the "who, what, why, when, where,
and hou/' of the criminal conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the innocent from firrther suspicion.
In my training and experience, ir:forrnation stored within a computer or storage media (e.g.,
regrstry information, communications, images and movies, transactional information, records of
session times and durations, interret history, and anti-virus spywaro and malware detection
programs) can indicate who has used or contolled the computer or storage media- This "user
athibution" evidence is apalogous to the search for "indicia of occupancy''while executing a
search warrant at a residence. The existence or'absence of anti-virus, spylvare, and malware
detection programs riray indicate whether the computer was remotely accessed, thus inculpating
or exculpating the computer owner. Further, computer and storage media activity can indicate
how and when the computer or storage media was accessed or used. For example, as described
herein, computers typically contain infonnation that log: computer user account session times
and durations, computer activity associated with user accounts, electronic storage media that
connected with the computer, and the IP addresses tlrough which the computer accessed
networks and the intemet. Such information allows investigators to understand the chronological
context of computer or electonic storage media access, use, and events relating to the crime
under investigation. Additionally, some information stored witlin a computer or elecfuonic
storage media may provide crucial evidence relating to the physical location of other evidence
and the suspect. For example, images stored on a computer may both show aparticular location
and have geolocation information incorporated into its file data Such file datatypically also
contains information indicting when the file or image was created. The existence of such image
files, along with extemal device connection logs, may also indicate the presence of additional
electuonic storage media (".g., a digital camera or cellular phone with an incorporated camera).
The geographic and timeline information described herein may either inculpate or exculpate the
computer user. Las! information stored within a computer may provide relevant insight into the
computer user's state of mind as it relates to the offense under investigation. For example,
information within the computer may indicate the owner's motive and intent to commit a crime
(e.g., internet searches indicating criminal planning), or consciousness of guilt (e.g., running a
"wiping'l program to desfuoy evidence on the computer or password protecting/encrypting such
evidence in an effortto conceal it from law enforcemenQ.

               c.      A person with appropriate familiaxity with how a cellular telephone works
can, after examining this forensic evidence in its proper context, draw conclusions about how a
cellular telephone was used, the purpose of its use, who used it, and when.

                                                 12
       Case 2:19-mj-00073-jmc Document 1-3 Filed 05/06/19 Page 13 of 13




                 d.     The process of identiffing the exact files, blocks, registry enties, logs, or
other forms of forensic evidence on a storage medium that are necessary to draw an accurate
conclusion is a dynamic process. While it is possible to speciff in advance the records to be
soughq computer evidence is not always datflthat can be merely reviewed by a review team and
passed along to investigators. Whether data stored on a computer is evidence may depend on
other infonndtion stored on the computer and the application of knowledge about how a
computer behaves, Therefore, contextual information necessary to understand other evidence
also falls within the scope of the warrant.

                 e.     Further, in finding evidence of how a cellular telephone was used, the
pulpose of its use, who used it, and wherU sometimes it is necessary to establish that a particular
thing is not on a storage medium. For example, the presence or absence of counter-forensic
progftrms or anti-virus programs (and associated data) may be relevant to establishing the user's
intent.

        14.      Because this warrant seeks only permission to examine Subject Device #1,

Subject Device   lD, andthe   Subject Tmages, which are already in law enforcement's possession,

the execution of this warrant does not involve the physical intrusion onto a premises.

Consequently, I submit there is reasonable cause for the Court to authorize execution of the

warrant at any time in the day or night.

CONCLUSION

        15.      Based on the foregoing,   I submit that probable   cause exists to sqarch Subject

Device #1, Subject #2, andthe Subject Tmages, more specifically described in Attachment A, for

the evidence delineated in Attachment B.

                                                                               Ma1201.9.



                                                        Special Agent Colin    M. Simons



       Swom to and subscribed before me on                      of May,2019.
